Exhibit 10.1

ANNUAL INCENTIVE CASH AWARDS
GRANTED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN

TERMS AND CONDITIONS

The following terms and conditions apply to the annual incentive cash awards
(the “Awards”) granted by Ryder System, Inc. under the Ryder System, Inc. 2005
Equity Compensation Plan (the “Plan”) a description of which is set forth in the
relevant Guide to the Annual Incentive Compensation Program (the “Guide”) to
which these terms and conditions are appended. No individual shall receive an
Award unless the Company has notified the individual of the Award and delivered
these Terms and Condition and the Guide to the individual. Certain terms of the
Award, including the performance goals and target payout amounts, are set forth
in the Guide or the payout grids titled “Incentive Payout Components by
Position” (“Payout Grid”) applicable to the Participant. The Compensation
Committee of the Company’s Board of Directors (the “Committee”) shall administer
the Awards in accordance with the Plan. Capitalized terms used herein and not
defined shall have the meaning ascribed to such terms in the Plan or the Guide.



  1.   General. The Award represents the right to receive a cash payment based
on the attainment of certain financial performance goals, on the terms and
conditions set forth herein, in the Guide and in the Plan, the applicable terms,
conditions and other provisions of which are incorporated by reference herein
(collectively, the “Award Documents”). It is intended that the Awards qualify as
“performance-based compensation” for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended, including any successor provisions and
regulations.

The Award Documents supersede any and all prior oral representations, promises
or guarantees relating to short-term incentives or annual bonuses. All
provisions of the Award Documents shall apply unless otherwise prohibited by
law.

In the event there is an express conflict between the provisions of the Plan and
those set forth in the Guide or in these terms and conditions, the terms and
conditions of the Plan shall govern. Unless otherwise approved by the Committee,
individuals who have written agreements which specifically provide for annual
incentive compensation other than that which is provided under the Award or who
are participants in any other short-term incentive compensation plan of the
Company or its subsidiaries and affiliates are not eligible to receive an Award
hereunder. The Company may, in its sole discretion, provide discretionary or
other bonuses to Company employees, whether or not they receive an Award.

The terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the Award may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of an Award and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determination made by the Committee relating to the Awards shall be final
and binding on the Participant, his or her beneficiaries and any other person
having or claiming an interest under the Plan.



  2.   Financial Performance Goals; Performance Period. The Awards are intended
to reward Participants for the attainment by the Company of certain performance
goals and, in certain cases, individual performance. The performance metrics
(the “Performance Metrics”) and performance goals (the “Performance Goals”)
applicable to a Participant, the weight given to each of the Performance Metrics
and any other requirements or limitations of the Awards are approved by the
Committee, may vary based on the Participant’s Management Level, position and
responsibilities and will be set forth in the Guide and the Payout Grid
applicable to such Participant.

The target incentive award (expressed as a percentage of the Participant’s
Eligible Base Salary) to be paid under the Award, as approved by the Committee,
are also set forth in the Guide.

For purposes of the Award, Eligible Base Salary means the annual rate of pay for
the Performance Period, excluding all other compensation paid to the Participant
during the year, including but not limited to bonuses, incentives, commissions,
car allowance, employee benefits, relocation expenses, and any imputed income
for which the Participant may be eligible (all as more fully described in the
Guide). As soon as practicable after the end of the Performance Period, the
Committee will determine the attainment of the Performance Goals, to the extent
applicable, in accordance with generally accepted accounting principles
(“GAAP”).

The Committee may increase or decrease a Participant’s Payout Amount (as defined
below) based on the Participant’s individual performance by way of a performance
modifier to the extent provided in the Guide; provided, however that in no event
may the Payout Amount for a Participant that is in a Management Level of 14 or
above be increased or decreased by way of a performance modifier.



  3.   Payment. Subject to Section 4 and 5 below and the provisions of the
Guide, amounts due under the Award (the “Payout Amount”) will be payable in cash
to the Participant as soon as practicable following the determination that the
Performance Goals have been satisfied and the Committee’s (or Board, as the case
may be) approval of the payout (the “Payment Date”), provided that the
Participant is, on the Payment Date, and has been from the first day of the
Performance Period through the Payment Date, continuously employed in good
standing by the Company or a Subsidiary. No Participant shall have a vested or
accrued right to any payment under the Award. For purposes of these terms and
conditions, the Participant shall not be deemed to have terminated his or her
employment with the Company and its Subsidiaries if he or she is then
immediately thereafter employed by the Company or another Subsidiary.
Notwithstanding anything to the contrary set forth herein, (i) the Company
retains the right, in its sole and absolute discretion, to withhold payment and
participation, from any Participant who violates or has violated any Company
value, principle, agreement, plan, procedure, protocol, policy or the rules
contained in the Award Documents even if there are no documented performance
issues in the Participant’s personnel file and (ii) if the Company has any claim
against the Participant for money or assets owed that have not been satisfied by
the Participant, the Payout Amount shall be reduced by any such unpaid claims
unless otherwise prohibited by law. The calculation of Payout Amounts for
Participants outside of the U.S. will be set forth in the Guide.



  4.   New Hire, Promotion or Transfer. Participants who are newly hired,
promoted, or transferred into or out of eligible positions, and those who move
from one eligibility level to another, will receive a pro-rata incentive based
on the terms in effect for his/her Management Level, position, the portion of
time spent in each position during the year, the annual rate of pay and the
Target Incentive Award for the eligible position(s).



  5.   Termination of Employment; Temporary Leave. The Award will terminate and
no amounts will be paid under the Award following the termination of the
Participant’s employment as follows:



  (a)   Resignation by the Participant or Termination by the Company or a
Subsidiary: The Award will terminate and no amounts will be paid under the
Award, provided that if a Participant’s employment is terminated after October
1st of the performance year but before the Payment Date as a result of a
reduction in force by the Company, or a location closing or loss of business, as
determined by the Committee, in its sole and absolute discretion, the
Participant shall be eligible to receive a pro-rata payment (or full payment if
termination occurs after the end of the performance year) on the Payment Date,
provided that the Participant has executed and delivered to the Company a
release in favor of the Company in form and substance satisfactory to the
Company.



  (b)   Death or Disability (including Disability Retirement): If the death or
Disability occurs after the end of the Performance Period, the Participant (or
his or her Beneficiary, in the event of death) shall receive all amounts due to
him or her under the Award on the Payment Date. If the death or Disability
occurs during the Performance Period and the Participant would have received a
payment under the Award but for his or her death or Disability, the Participant
(or his or her Beneficiary, in the event of death) will receive a pro-rata
payment on the Payment Date based on the number of days worked during the
Performance Period. As used herein, the term “Disability” means an injury or
illness that entitles the Participant to long-term disability payments under the
Company’s Long-Term Disability Plan or successor plan, as in effect from time to
time.



  (c)   Workers’ Compensation or Approved Leave of Absence: A Participant who
takes an approved workers’ compensation leave or an approved leave of absence
will be eligible to receive a pro-rata incentive for the year in which they
leave, provided that the Participant worked at least six (6) months of the
Performance Period.



  (d)   Retirement: If the Retirement occurs after the end of the Performance
Period, the Participant shall receive all amounts due to him or her under the
Award on the Payment Date. If the Retirement occurs during the Performance
Period, the Award will terminate and no amounts will be paid under the Award. As
used herein, the term “Retirement” means retirement under the provisions of the
Ryder System, Inc. Retirement Plan, or any successor pension plan maintained by
the Company, in each case as in effect from time to time.



  6.   Withholding Taxes. The Company will deduct from all payments made under
the Award any federal, state or local taxes required by law to be withheld with
respect thereto.



  7.   Change of Control. Notwithstanding anything herein to the contrary, in
the event of a Change in Control of the Company, (i) with respect to
Participants who are covered by Change of Control agreements with the Company,
the Payout Amount will be calculated in accordance with the Change of Control
agreements and the funds necessary to pay any such Payout Amounts will be placed
in a trust administered by an outside financial institution (as provided in the
Change of Control Agreement) and (ii) with respect to Participants who are not
covered by a Change of Control Agreement with the Company, the Committee will
make all determinations relating to the calculation and payment of any Payout
Amounts. If a Change of Control occurs, Participants will receive instructions
regarding the collection of Payout Amounts.



  8.   Sale of Business. If a business unit is sold during the Performance
Period, the Participants that are employees of such business unit will receive a
pro-rata payment for the year in which the business is sold. Such payment will
be made over time or in one lump sum, as determined by the Committee.



  9.   Statute of Limitations and Conflicts of Laws. All rights of action by, or
on behalf of the Company or by any shareholder against any past, present, or
future member of the Board of Directors, officer, or employee of the Company
arising out of or in connection with the Award or the Award Documents, must be
brought within three years from the date of the act or omission in respect of
which such right of action arises. The Awards and the Award Documents shall be
governed by the laws of the State of Florida, without giving effect to
principles of conflict of laws, and construed accordingly.



  10.   No Employment Right. Neither the grant of the Award, nor any action
taken hereunder, shall be construed as giving any employee or any Participant
any right to be retained in the employ of the Company. The Company is under no
obligation to grant Awards hereunder. Nothing contained in the Award Documents
shall limit or affect in any manner or degree the normal and usual powers of
management, exercised by the officers and the Board of Directors or committees
thereof, to change the duties or the character of employment of any employee of
the Company or to remove the individual from the employment of the Company at
any time, all of which rights and powers are expressly reserved.



  11.   No Assignment. A Participant’s rights and interest under the Award may
not be assigned or transferred, except as otherwise provided herein, and any
attempted assignment or transfer shall be null and void and shall extinguish, in
the Company’s sole discretion, the Company’s obligation under the Award to make
any payment thereunder.



  12.   Unfunded Plan. Any amounts owed under the Award shall be unfunded. The
Company shall not be required to establish any special or separate fund, or to
make any other segregation of assets, to assure payment of any earned Payout
Amounts.



  13.   Definitions. Capitalized terms used above that are not defined below
have the meanings set forth in the Plan.



  (a)   “Change of Control” occurs when

(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)) (a
“Person”) becomes the beneficial owner, directly or indirectly, of twenty
percent (20%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (B) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subparagraph (iii) below; or

(ii) the individuals who, as of August 18, 1995, constituted the Board of
Directors of the Company (the “Board” generally and as of August 18, 1995 the
“Incumbent Board”) cease for any reason to constitute at least two-thirds (2/3)
of the Board, provided that any person becoming a director subsequent to
August 18, 1995 whose election, or nomination for election, was approved by a
vote of the persons comprising at least two-thirds (2/3) of the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the 1934
Act) shall be, for purposes of this Plan, considered as though such person were
a member of the incumbent Board; or

(iii) there is a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company’s outstanding Shares
and outstanding voting securities ordinarily having the right to vote for the
election of directors of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities ordinarily
having the right to vote for the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 20% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (C) at least two-thirds
(2/3) of the members of the board of directors of the corporation resulting from
such Business combination were members of the incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business combination; or

(iv) there is a liquidation or dissolution of the Company approved by the
shareholders; or

(v) there is a sale of all or substantially all of the assets of the Company.

